FILED
                            NOT FOR PUBLICATION                             MAR 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30248

              Plaintiff - Appellee,              D.C. No. 1:07-CR-00174-RFC-1

  v.
                                                 MEMORANDUM *
MICHAEL JEFFREY ANDERSON,

              Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Montana
                 Richard F. Cebull, Chief District Judge, Presiding

                       Argued and Submitted March 2, 2010
                                Portland, Oregon

Before: PAEZ, TALLMAN and M. SMITH, Circuit Judges.

       Michael Anderson appeals the district court’s denial of his Federal Rule of

Criminal Procedure 29(a) motion, asserting that the government presented

insufficient evidence for a rational fact-finder to infer Anderson knew that he




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
possessed a machine gun in violation of 18 U.S.C. § 922(o). We have jurisdiction

pursuant to 18 U.S.C. § 1291, and we affirm.

      When considering a claim of insufficiency of the evidence, the court views

the evidence in the light most favorable to the government and determines if any

rational trier of fact could have found the defendant guilty of the essential elements

of the crime beyond a reasonable doubt. Jackson v. Virginia, 443. U.S. 307, 319

(1979). Knowledge can be inferred from circumstantial evidence. Staples v.

United States, 511 U.S. 600, 616 n.11 (1994). Here, Anderson kept a collection of

thirty-one high-quality firearms, numerous accessories, and nearly 35,000 rounds

of ammunition. He saved multiple receipts for his purchases. He possessed two

nearly identical semi-automatic military rifles but for the modifications that

converted one of the weapons into a machine gun. The machine gun was equipped

with several after-market accessories, including an $800 scope, front-rail system,

vertical foregrip, ammunition carrier, and carry handle. At trial, modifications to

the rifle were described as “extensive” and visible to the naked eye.

      From the totality of the evidence presented by the government, the jury

could reasonably infer that Anderson knew he possessed a machine gun. See id.

      AFFIRMED.




                                           2